     3:19-cv-00529-RBH         Date Filed 05/13/19      Entry Number 30       Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


JON MICHAEL VITALE,

               Plaintiff,

       v.
                                                 Case No. 19-cv-00529-RBH
MIMEDX GROUP, INC., PARKER H.
PETIT, and WILLIAM C. TAYLOR,                     DEFENDANTS PETIT AND TAYLOR’S
                                                    REPLY IN SUPPORT OF THEIR
               Defendants.                             MOTION TO DISMISS




       Defendants Parker H. Petit (“Petit”) and William C. Taylor (“Taylor”) respectfully

submit this reply in further support of their motion to dismiss (the “Motion,” ECF No. 20). As

explained in the Motion and further detailed in this reply, the defamation claim asserted against

them must be dismissed for lack of personal jurisdiction (under Rule 12(b)(2)) and failure to

state a claim (under Rule 12(b)(6)).

       Plaintiff’s argument in support of personal jurisdiction fails because it ignores a crucial,

undisputed fact: the challenged statements were available in South Carolina only because they

were posted on the internet. Where, as here, the defendants have had no contact with South

Carolina and did not direct the challenged statements into this state or target its readers, due

process prohibits this Court from exercising jurisdiction over them, as established by binding,

on-point Fourth Circuit precedent: Young v. New Haven Advocate, 315 F.3d 256 (4th Cir. 2002).

       Plaintiff’s argument that he has stated a claim fails because none of the allegedly
     3:19-cv-00529-RBH          Date Filed 05/13/19      Entry Number 30        Page 2 of 12




defamatory statements—no matter what they may “insinuate”—can reasonably be read to be

about him or to allege verifiable, objective facts.

                                           ARGUMENT

I.      The Complaint Must Be Dismissed for Lack of Personal Jurisdiction.

        As explained in the Motion, the Court lacks personal jurisdiction over Petit and Taylor

because the complaint fails to assert any credible connection between either of them and the state

of South Carolina, thereby precluding general or specific jurisdiction under due process

principles. (See Mot. at 4-11.) In his Opposition, Plaintiff concedes that he has no basis for

general jurisdiction (Opp. at 7 n.4) and that his conclusory allegations regarding Petit’s and

Taylor’s supposed connections to South Carolina have no weight in the jurisdictional analysis

(Opp. at 4 n.3, 7 n.4). But Plaintiff follows these appropriate concessions with fundamentally

flawed legal analysis regarding specific jurisdiction, which this Court should reject.

        Plaintiff argues that Petit and Taylor “committed a tort ‘in whole or in part in [South

Carolina]”—thus giving rise to specific jurisdiction—because Plaintiff resides in South Carolina

and was affected by the allegedly defamatory statements there. (Opp. at 7, 11; see generally id.

at 7-13). But Plaintiff’s argument ignores a key, undisputed fact that undermines the argument

entirely:   the statements were not published in South Carolina or directed towards South

Carolina; they were available in South Carolina only because they were posted on the internet.

That means the “effects test” established in Calder v. Jones, 465. U.S. 783 (1984), on which

plaintiff stakes his entire argument (Opp. at 9), does not apply.1



1
  Taylor’s only allegedly defamatory statement appears in a MiMedx press release: “[MiMedx]
took employment actions against various other employees based on the degree of transgression
and the openness and willingness of these employees to cooperate in the [Company’s]
investigation.” (Compl. ¶ 63; Ex. A to the Motion at 1.). Petit’s allegedly defamatory statements


                                                  2
     3:19-cv-00529-RBH          Date Filed 05/13/19      Entry Number 30        Page 3 of 12




       The Fourth Circuit made clear in Young that “application of Calder in the Internet context

requires proof that the out-of-state defendant’s Internet activity is expressly targeted at or

directed to the forum state.” 315 F.3d at 262-63 (emphasis added) (citing ALS Scan, Inc. v.

Digital Serv. Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002)). That is because a defendant

must “purposely avail [ ] itself of the privilege of conducting activities within the forum state” to

be subject to its jurisdiction. Hanson v. Denckla, 357 U.S. 235, 253 (1958). If jurisdiction

necessarily existed in the forum where a plaintiff experienced the “effects” of a defendant’s

actions, jurisdiction would depend not on the defendant’s purposeful availment of that forum but

“on a plaintiff's decision about where to establish residence.” ESAB Grp., Inc. v. Centricut, Inc.,

126 F.3d 617, 626-27 (4th Cir. 1997). Young stands for the clear proposition that this Court

cannot exercise specific jurisdiction over internet defamation claims against non-resident

defendants like Petit and Taylor unless they acted with the “manifest intent of targeting [South

Carolina] readers” through their statements. 315 F.3d at 264.2



appear in the MiMedx press release and an Atlanta Journal Constitution (“AJC” article) (Exhibit
B to the Motion). In the MiMedx press release, he is quoted as saying:

       We have taken disciplinary action against a small number of other sales
       employees . . . who were found to be associated with this or similar improper acts
       . . . When an employee violates the duty of loyalty and contractual obligations by
       selling competitive products or other products, employment actions must be taken
       . . . we are always disappointed when individuals decide to follow self-serving
       financial motives rather than adhere to the high standards of conduct and
       compliance that we instill at [MiMedx.]

(Compl. ¶ 63; Ex. A at 1.) And in the AJC article, Petit is alleged to have “indicated in a
comment to the Atlanta Journal-Constitution that an unnamed South Carolina representative was
terminated a year and one-half prior was responsible for bribing Veterans Affairs officials.”
Compl. ¶ 64; see also Ex. B.)
2
  As summarized in the Motion (Mot. at 10), the Fourth Circuit in Young held that Connecticut-
based newspapers and staff members could not be sued for defamation in Virginia even though


                                                 3
     3:19-cv-00529-RBH          Date Filed 05/13/19      Entry Number 30        Page 4 of 12




       Courts in other jurisdictions have reached the same conclusion, often relying on Young.

See, e.g., Shrader v. Biddinger, 633 F.3d 1235, 1241 (10th Cir. 2011) (“Posting allegedly

defamatory comments or information on an internet site does not, without more, subject the

poster to personal jurisdiction wherever the posting could be read (and the subject of the posting

may reside).”); Lifestyle Lift Holding Co. v. Prendiville, 768 F. Supp. 2d 929, 937-38 (E.D.

Mich. 2011) (finding no jurisdiction over non-resident defendant for allegedly defamatory online

statements about forum-state resident and noting, “Courts have warned . . . that the effects test

should be applied with caution because the plaintiff will always feel the effects of an injury in its

home state”); Gorman v. Jacobs, 597 F. Supp. 2d 541, 548-49 (E.D. Pa. 2009) (citing Young and

finding no jurisdiction over non-resident defendants for allegedly defamatory online statements

and noting, “[a] statement found on the Internet that simply mentions the forum state and the

plaintiff’s relation to it, without some other indication that the forum was the intended target of

the statement, cannot suffice to establish personal jurisdiction over the statement’s author”);

Dailey v. Popma, 662 S.E.2d 12, 14 (N.C. App. 2008) (“[B]ecause plaintiff has presented no

evidence suggesting that defendant, through his internet postings, manifested an intent to target

and focus on North Carolina readers, the record contains no basis, under the Young test, for [a

North Carolina court] asserting personal jurisdiction over defendant.”).

       Realizing that his complaint lacks a credible allegation of such “manifest intent” by Petit

or Taylor, and that Young therefore precludes specific jurisdiction, Plaintiff tries to distinguish

Young on its facts (see Opp. at 10-11), but he cannot. Here, as in Young:




the allegedly defamatory articles were available online in Virginia and contained allegedly
defamatory statements about a Virginia prison warden, because there was no “manifest intent” to
target Virginia with the articles. See id. at 258-59, 263-64.


                                                 4
       3:19-cv-00529-RBH        Date Filed 05/13/19       Entry Number 30         Page 5 of 12




       the forum state’s long-arm statute extends personal jurisdiction to the limit permitted by

        due process (Young, 315 F.3d at 261);

       the defamatory statements were allegedly made outside the forum by non-resident

        defendants about a resident plaintiff’s activities in the forum (id. at 262);

       the only alleged connection between the forum and the defendants is online publication

        of the defendants’ statements (id. at 263);

       the alleged statements, viewed in context, are not focused on activity in the forum (id. at

        264); and

       the plaintiff argues that “Calder requires a finding of jurisdiction simply because the

        [defendants’] articles … discussed the [forum plaintiff], and he would feel the effects of

        any libel in [the forum], where he lives and works” (id. at 262).

The Young court rejected that argument and, after granting interlocutory review, held that the

district court lacked jurisdiction because the defendants “did not post materials on the internet

with the manifest intent of targeting Virginia readers” (id. at 264). For the same reasons,

personal jurisdiction is lacking here.

        Plaintiff wrongly contends that Young applies only to defamation claims against the

press. (Opp. at 11 (“Young probably would apply if Plaintiff were suing the Atlanta Journal

Constitution.”).) To the contrary, Courts routinely apply Young to defamation claims against

individuals. See, e.g., Gorman, 597 F. Supp. 2d at 547 (citing Young and finding no jurisdiction

in case regarding individuals’ allegedly defamatory statements posted online); FireClean, LLC v.

Tuohy, 2016 WL 3952093, at *6-7 (E.D. Va., July 21 2016) (same); Daily, 662 S.E. 2d at 17-19

(applying Young’s reasoning and holding North Carolina lacked personal jurisdiction over

defamation claim against Georgia defendant who posted statements online that allegedly affected


                                                  5
     3:19-cv-00529-RBH          Date Filed 05/13/19      Entry Number 30        Page 6 of 12




a North Carolina-resident plaintiff). In fact, Young’s reasoning applies with more force in

defamation cases like this one, where the statements at issue were made available in the forum

not by defendants themselves, but by a third-party publisher. See Design Res., Inc. v. Leather

Indus. of Am., 900 F. Supp. 2d 622, 634 (M.D.N.C. 2012) (holding North Carolina lacked

jurisdiction over non-resident defendant quoted in North Carolina-based magazine because

allegedly defamatory statements were made outside North Carolina during an interview with a

reporter, and rejecting plaintiff’s effort to “improperly conflate [the magazine’s] contacts with

the state of North Carolina with those of [the defendant]”). Plainly, there is even less basis for

finding a speaker had a manifest intent to target South Carolina readers when his statements are

published online by someone else.

       In sum, there is no specific jurisdiction over Petit or Taylor for any defamation claim

arising out of the statements in the MiMedx press release because those statements (i) were made

in Georgia, (ii) focus on a Georgia-based company (MiMedx), (iii) contain no reference to South

Carolina or any South Carolina residents, and (iv) there is no credible allegation that Petit or

Taylor directed or targeted these statements at South Carolina readers. (See Mot. at 8-9.)

Similarly, there is no specific jurisdiction over Petit as to claims arising out of the statements in

the AJC article because those statements (i) were made in Georgia to a reporter from a Georgia-

based newspaper, (ii) focus on a Georgia-based company (MiMedx), (iii) contain no reference by

Petit to South Carolina or any South Carolina residents, and (v) there is no non-conclusory

allegation that Petit directed or targeted his statements at South Carolina readers. (See Mot. at

9-11.) See also Masselli, 2000 WL 691100, at *1; Design Res, 900 F. Supp. 2d at 634.3



3
   In his Opposition, Plaintiff claims that “Petit … specifically invoked ‘South Carolina’” when
speaking to the reporter at issue, stating, “the allegations in the indictment handed down in South


                                                 6
      3:19-cv-00529-RBH         Date Filed 05/13/19      Entry Number 30        Page 7 of 12




       Furthermore, Plaintiff’s purely speculative and conclusory assertions that Petit targeted

statements at South Carolina do not warrant jurisdictional discovery. See Carefirst of Maryland,

Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 402 (4th Cir. 2003) (“When a plaintiff

offers only speculation or conclusory assertions about contacts with a forum state, a court is

within its discretion in denying jurisdictional discovery.”); ALS Scan, 293 F.3d at 716, n.3

(upholding court’s refusal to allow jurisdictional discovery where plaintiff’s request was based

on “conclusory” assertions); Rich v. KIS Cal., Inc., 121 F.R.D. 254, 259 (M.D.N.C. 1988)

(“[W]here a plaintiff’s claim of personal jurisdiction appears to be both attenuated and based on

bare allegations in the face of specific denials made by defendants, the Court need not permit

even limited discovery confined to issues of personal jurisdiction should it conclude that such

discovery will be a fishing expedition.”), cited in Unspam Techs., Inc. v. Chernuk, 716 F.3d 322,

330 (4th Cir. 2013).

II.    Even Assuming Arguendo Personal Jurisdiction Exists, Plaintiff’s Defamation Claim
       Against Petit and Taylor Must Be Dismissed for Failure to State a Claim.

       As explained in the Motion, Plaintiff’s defamation claim is insufficient on its face

because the statements at issue (i) do not concern Plaintiff and (ii) are not statements of actual

fact (and so not capable of being false). (See Mot. at 12-17.)




Carolina this week involve the dealings of just one sales representative who MiMedx fired a year
and a half ago.” (Opp. at 12-13.) A closer look at the AJC article reveals that this language is
not a quote from Petit himself; it is language inserted by the article’s author. Petit’s actual quote
appears later in the article and reads, “In this particular case, we terminated an employee, a sales
employee, responsible for that particular facility about a year and a half ago.” (Ex. B at 4, ¶ 1.)
In that quote Petit did not mention South Carolina or specifically claim that a “sales
representative” residing in South Carolina was the party who had been fired—indeed, as Plaintiff
well-knows, there are many “sales employees” who have contact with various facilities,
including representatives and their managers, not all of whom necessarily live in South Carolina.


                                                 7
     3:19-cv-00529-RBH           Date Filed 05/13/19     Entry Number 30       Page 8 of 12




          Black-letter South Carolina law establishes that a statement must concern a plaintiff for

him to bring a colorable defamation claim about it. (See Mot. at 13-14 (citing cases).) Plaintiff

acknowledges this reality when listing the elements of defamation under South Carolina law and

noting that the alleged statement must be “about plaintiff.” (Opp. at 14.) Courts applying South

Carolina law routinely reject defamation claims where, as here, they “[a]re not ‘of and

concerning’” the plaintiff. A.E.P., III v. Charleston County School Dist., No. 2014-CP-10-7655,

2016 WL 8198930, at *9 (S.C. Com. Pl. Nov. 18, 2016) (emphasis added) (disposing of

defamation claims because statements regarding football team were not “of and concerning”

individual player-plaintiffs); see also Outlaw v. Standard Prod. Co., 122 F.3d 1062 (4th Cir.

1997) (disposing of defamation claims because, among other things, they were not “of and

concerning the plaintiff” as a matter of South Carolina law); Boone v. Sunbelt Newspapers, Inc.,

347 S.C. 571, 584 (Ct. App. 2001) (rejecting defamation claim under South Carolina law

because, among other things, the article in question “could not reasonably be interpreted as

stating false statements with a defamatory meaning of and concerning [plaintiff]”) (emphasis

added).

          Plaintiff’s claim must be dismissed because the allegedly defamatory statements do not

name or otherwise identify him, meaning that no reasonable reader could conclude that they

concern him, as required under South Carolina law. See Burns v. Gardner, 328 S.C. 608, 615

(Ct. App. 1997) (dismissing defamation claims on the pleadings where plaintiffs were not

“mentioned, either by name or by implication,” in the statement at issue); see also Coleman v.

Northstar Grp., 2013 WL 3929833, at *3 (D.S.C. July 29, 2013) (“South Carolina law requires a

party claiming defamation to show that the allegedly defamatory statement made by the

defendants was actually a statement made about the plaintiff.”).



                                                  8
     3:19-cv-00529-RBH           Date Filed 05/13/19      Entry Number 30        Page 9 of 12




        To the extent Plaintiff relies on cases holding that an “insinuation” of wrongdoing is

enough to sustain a defamation claim (Opp. at 15), his reliance is misplaced. In Eubanks, the

only “insinuation” case Plaintiff cites in this section of his brief (id. at 14-18), there was no

dispute that the statements at issue were of and concerning the plaintiff; the only question was

whether the statements were defamatory. Here, on the contrary, the statements at issue reference

unidentified former employees and do not name Plaintiff or otherwise identify him as their

target. Accordingly, his claim must be dismissed. (See Mot. at 13-15.)

        Plaintiff also fails to state a claim because the statements at issue are not actionable

statements of fact. In MiMedx Grp., Inc. v. Fox, No. 16 CV 11715, 2018 WL 558500 (N.D. Ill.

Jan. 24, 2018), the court considered the very same press release at issue here and held that it was

insufficiently factual to be defamatory. Id. at *5-6. The court explained:

        [T]he context in which the statements were made reveals that they are based
        solely on the subjective views of MiMedx officials. The document itself is a
        press release written by MiMedx; it is not a news story written by an apparently
        neutral party. A reasonable reader would not take the generic statements as a
        literal assertion of objectively verifiable fact. Further, the press release ends with
        a disclaimer affirming that the statements in the press release reflect the beliefs of
        MiMedx officials. Although a defendant cannot insulate defamatory statements
        merely by prefacing them with “I think” or “I believe,” here, because the
        statements are insufficiently precise and, in context, present only the subjective
        views of MiMedx officials, they do not state facts about Fox and are
        nonactionable.

Id. at *6 (internal citations omitted).

        Plaintiff’s efforts to distinguish Fox are unavailing: the court made clear that none of the

statements in the press release could fairly be deemed actionable statements of fact, id., and the

legal principles on which it relied are no different in South Carolina than in Illinois. And

although Fox did not involve the AJC article, that article—like the MiMedx press release—

clearly involved expressions of opinion rather than statements of fact. Petit did not name



                                                  9
    3:19-cv-00529-RBH         Date Filed 05/13/19      Entry Number 30      Page 10 of 12




Plaintiff, accuse him of anything, or make a “plain” insinuation of fact, as required by South

Carolina law. See Conway v. S.C. Vocational Rehab. Dep't, 2018 WL 2301849, at *5 (D.S.C.

Jan. 31, 2018) (quoting Wilson v. Ward, No. 89-MO-125, 1989 WL 380480, at *1 (S.C. Ct. App.

Sept. 19, 1989) (“An insinuation is actionable only if it is false, malicious, and the meaning is

plain.”)); accord Fox at *6 (“Although a defendant cannot insulate defamatory statements merely

by prefacing them with ‘I think’ or ‘I believe,’ here, because the statements are insufficiently

precise and, in context, present only the subjective views of MiMedx officials, they do not state

facts about Fox and are nonactionable.”).

       In sum, Plaintiff has provided no basis for distinguishing Fox, which shows that Plaintiff

has failed to state a claim for defamation because the challenged statements express only vague

and subjective beliefs.

                                            (cont’d)




                                               10
    3:19-cv-00529-RBH           Date Filed 05/13/19    Entry Number 30        Page 11 of 12




                                        CONCLUSION

       For the reasons set forth above and in the Motion to Dismiss and Memorandum of Law in

Support thereof, the Court must dismiss Plaintiff’s defamation claim against Petit and Taylor for

lack of personal jurisdiction under Rule 12(b)(2). Further, even assuming personal jurisdiction

exists, the defamation claim must be dismissed for failure to state a claim under Rule 12(b)(6), as

argued in these same filings.



Dated: May 13, 2019                   /s/Beth B. Richardson
                                      Beth B. Richardson
                                      ROBINSON GRAY STEPP & LAFFITTE, LLC
                                      1310 Gadsden Street
                                      Columbia, SC 29201
                                      Phone: (803) 231-7819
                                      Fax: (803) 231-7861
                                      brichardson@robinsongray.com

                                      William D. Weinreb (pro hac vice)
                                      Michael T. Packard (pro hac vice)
                                      QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                      111 Huntington Avenue, Suite 520
                                      Boston, MA 02199
                                      Phone: 617.712.7100
                                      Fax: 617.712.7200
                                      billweinreb@quinnemanul.com
                                      michaelpackard@quinnemanuel.com

                                      Attorneys for Defendants Parker H. Petit
                                      and William C. Taylor




                                                11
    3:19-cv-00529-RBH         Date Filed 05/13/19      Entry Number 30        Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019 I electronically filed the foregoing with the Clerk

of Court via CM/ECF, which will send notification of such filing to all attorneys of record.



                                                     /s/Beth B. Richardson
                                                     Beth B. Richardson




                                                12
